Bartlett, J.
The only question raised in the case is whether the plaintiff upon his own evidence can maintain trespass quare clausum. We think he can; his agreement with Sanderson entitled him to the exclusive enjoyment of the crop standing on the land during the proper period of its full growth and removal; and such exclusive right would enable him to maintain trespass quare clausum against any stranger who wrongfully enters and cuts and carries away the grass. Crosby v. Wadsworth, 6 East 603; 2 Hill. Torts 8; 2 Greenl. Ev., sec. 614; 2 Saund. Pl. and Ev. 867; Waddington v. Bristow, 2 B. & P. 542. The fact that Sanderson agreed to cut the grass as his servant, does not alter the case.

Judgment on the verdict.